Citation Nr: 1515539	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  12-04 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Purdum, Counsel







INTRODUCTION

The appellant served on active duty from June 1959 to November 1959, February 1960 to May 1963, and November 1990 to March 1991, and was a member of the Army National Guard until 1997. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). In March 2014, the appellant was scheduled to testify via videoconference before a Veterans Law Judge. However, he did not report to the hearing, and has not provided an explanation for his absence. As such, the appellant's request for a hearing is deemed withdrawn. See 38 C.F.R. § 20.703 (2014).


FINDING OF FACT

The appellant is not shown to have a current diagnosed low back disability.


CONCLUSION OF LAW

The requirements for service connection for a low back disability are not met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, (2014); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014). Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper notice from VA must inform the claimant, prior to an initial adjudication, of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112 (2004). The VCAA notice requirements apply to all five elements of a service connection claim:  (1) Veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted. Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

In a pre-adjudication letter dated in March 2009 the RO informed the appellant of its duty to assist him in substantiating his claim under the VCAA, the effect of this duty upon his claim. In addition, this letter also informed him of how disability ratings and effective dates are assigned. See Dingess, 19 Vet. App. at 484. The appellant has not asserted any deficiencies in the notice provided. The Board thus finds that the duty to notify him has been satisfied.

The Board also finds that VA has satisfied its duty to assist the appellant. His service treatment records are associated with the claims file; and he has not identified any relevant VA or private treatment records. The duty to assist is not a one-way street. If a claimant wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence. Wood v. Derwinski, 1 Vet. App. 190 (1991)

VA must provide a VA examination when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim. See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). In this case, as discussed below, because there is no competent evidence that demonstrates that the appellant has a low back disability, there is no duty to provide a VA examination or to obtain a medical nexus opinion. See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant... if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"). 

The appellant has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary to decide this claim that has not been obtained and that is obtainable; therefore, no further notice or assistance with this claim is required. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). VA's duties to notify and assist with this claim have been satisfied.

Service Connection

The threshold requirement for the grant of service connection for any disability is that the disability claimed must be shown present. 38 U.S.C.A. §§ 1110, 1131. Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. 38 U.S.C. §§ 1110, 1131. In the absence of proof of a present disability there can be no valid claim. Brammer, 3 Vet. App. 223, at 225. The current disability requirement for a service connection claim is satisfied if the claimant has a disability, even if it resolves, at the time the claim is filed or during the pendency of that claim. See McClain v. Nicholson, 21 Vet. App. 319 (2007). 

At the time of the appellant's March 2009 claim of entitlement to service connection for a low back disability, he made note of his relevant service treatment records. As discussed above, he was provided a VCAA notice letter in March 2009, detailing the requirements of a successful service connection claim and inviting him to identify and relevant treatment records. To date, the appellant has not offered any lay statements regarding current low back symptoms are the sources of any relevant treatment records containing a diagnosis of a low back disability. 

The appellant's service treatment records demonstrate his reports of a history of low back on a number of occasions of examination. On examination in July 1983, he reported a back injury two years prior; and in October 1990, he sought treatment during civilian status for a low back injury and was diagnosed with low back strain. His last examination report, dated in January 1995, almost 20 years ago, includes a report of a history of low back pain. The Board does not argue that the appellant had two back injuries many years prior and experienced low back pain for a period of time thereafter; however, he has not offered any evidence or identified the source of any evidence of a current low back disability. Without evidence of a current low back disability, the Board need not consider whether any low back injury was incurred during a period of active duty, active duty for training (ACDUTRA), or inactive duty training (INACDUTRA), or whether any low back injury that occurred prior to any such period was aggravated therein.

There is no evidence of a current low back disability dated in the current appellate period, from the time of the appellant's March 2009 claim to the present. Based on the above, pursuant to 38 U.S.C.A. §§ 1110, 1113, since the appellant does not have a current low back disability for which service connection can be granted, the claim must be denied by operation of law. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




							(Continued on the next page)

ORDER

Service connection for a low back disability is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


